Exhibit 10.20

HOMEAWAY, Inc.

Option Certificate

under Part A of the UK Schedule to the 2011 Equity Incentive Plan

 

I. NOTICE OF STOCK OPTION GRANT

 

Optionee’s Name:   

«Name»

Address:   

 

  

 

National Insurance Number:   

 

You have been granted an option to purchase shares of Common Stock of Homeaway,
Inc, Inc. (the “Company”), subject to the terms and conditions of Part A of the
UK Schedule (the “Schedule”) to the Company’s 2011 Equity Incentive Plan
(“Plan”) and this Option Certificate (this “Certificate”), as follows:

 

Date of Grant:   

 

   Vesting Commencement Date:   

 

   Exercise Price per Share:   

 

   Total Number of Shares Granted:   

 

   Total Exercise Price:   

 

   Type of Option:   

UK Approved Option pursuant to Schedule 4 of the Income Tax (Earnings &
Pensions) Act 2003

   Term/Expiration Date:      

 

Optionee agrees to the provisions relating to payment of any Option Tax
Liability pursuant to Section 9.7 of the Plan and paragraph 3.22 of the
Schedule.

Optionee acknowledges receipt of a copy of the Plan Rules and the Schedule and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Option subject to all of the terms and provisions thereof.
Optionee has reviewed the Plan, the Schedule and this Option Certificate in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option and fully understands all provisions of the Option

 

1



--------------------------------------------------------------------------------

The Optionee acknowledges receipt of a copy of the Plan, the Schedule, this
Certificate and the exhibit referred to therein, and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. The Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board of Directors or its Committee upon any questions
arising under the Plan.

 

EXECUTED AS A DEED BY THE OPTIONEE:     EXECUTED AS A DEED BY HOMEAWAY, INC
ACTING BY THE FOLLOWING DIRECTOR.

 

      «Name»    

 

      Name:   Dated:  

 

    Title:  

 

   

 

Witness signature     Witness signature

 

   

 

Witness name     Witness name

 

   

 

 

   

 

Witness address     Witness address

 

2



--------------------------------------------------------------------------------

Exhibit A

to Option Certificate

NOTICE OF EXERCISE OF STOCK OPTION

 

TO:    HOMEAWAY, Inc ATTN.:    Chief Executive Officer and President SUBJECT:   
Notice of Exercise of Stock Option

With respect to the stock option granted to the undersigned, this is official
notice that the undersigned hereby elects to exercise such option to purchase
shares of Common Stock of Homeaway, Inc., a Delaware corporation, as follows:

 

Number of Shares:  

 

   Date of Purchase:  

 

   Mode of Payment:  

 

     (Certified Check, Cash, Other Consideration as permitted by the terms of
the Option Agreement)    The shares should be issued as follows:   

Name:  

 

   Address:  

 

  

 

  

National Insurance Number:  

 

 

Should there be an Option Tax Liability, I wish to meet this by:

 

¨ Authorising the Company or my employer or formereEmployer to deduct the
necessary amount from my next salary payment under PAYE



--------------------------------------------------------------------------------

¨ Paying the Company such amount as is necessary to cover the Option Tax
Liability within 14 days of my receiving details of that amount from the Company

 

¨ (Only where the Company’ shares are publicly traded) ,agreeing to the Company
or the Company’s nominated broker selling sufficient of the Shares over which I
am exercising my Option under this notice so that the net proceeds of sale will
cover the Option Tax Liability

Please tick the box for your preferred payment method. If you do not tick any
boxes, your Employer will first seek to withhold an amount sufficient to cover
the Option Tax Liability from your next salary payment, and if the Option Tax
Liability cannot then be satisfied in full (including where you have ticked the
first box but your salary is insufficient to cover it), the Company will sell
sufficient of the Shares over which you exercise your Option to cover that
liability.

 

Name (block letters)     Signature

 

   

 

Address     Date  

 

 

     

 

     

NOTES

 

1. This form must be accompanied by payment of the Exercise Price for the shares
in respect of which the Option is exercised.

 

2. Where the Option is exercised by personal representatives, an office copy of
the Probate or Letters of Administration should accompany the form.

 

3. There is no charge to income tax or National Insurance (NI) on the receipt of
a right to acquire shares granted under the Plan.

Part A of the Schedule to the Plan has been approved by HM Revenue & Customs in
accordance with sections 521 to 526 and Schedule 4 of the Income Tax (Earnings &
Pensions) Act 2003.

Under current tax rules no charge to tax will arise on the exercise of the
Options granted under Part A if they are exercised:-

 

  3.1 in accordance with Part A (as amended from time to time with the consent
of the HM Revenue & Customs where necessary) at a time when Part A is approved
by HM Revenue & Customs; and

 

  3.2 more than three years after the date of grant

If the Option is not so exercised then, under current tax rules income tax and
NI will normally then be charged on the amount of the difference between the
total exercise price paid and the market value of the shares acquired at that
time. If NI is payable, you may be required to pay any liability of your
employer to NI, in addition to your own liability for NI as an employee. This
treatment will also apply to options granted under Part B of the Plan.

 

2



--------------------------------------------------------------------------------

4. Upon sale of any shares acquired through Option exercise, you may be required
to pay capital gains tax on the difference between your sale proceeds and the
amount which you have paid for the shares on exercise of your Option.

 

5. IMPORTANT. The Company does not undertake to advise you on the tax
consequences of exercising your Option. If you are unsure of the tax liabilities
which may arise, you should take appropriate professional advice before
exercising your Option.

 

Dated:  

 

    Name:  

 

 

3